Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 1 of 11 PageID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


WASTE CONNECTIONS OF RHODE
ISLAND, INC.
d/b/a LINK ENVIRONMENTAL,
                       Plaintiff,                         Civil Action.
v.                                                        No.
RONALD J. SOUTO
d/b/a RJ SOUTO DISPOSAL SERVICES,
                       Defendant.


                                    VERIFIED COMPLAINT

       Plaintiff, Waste Connections of Rhode Island, Inc., d/b/a Link Environmental,

(“Plaintiff”) brings this action against Defendant, Ronald J. Souto d/b/a RJ Souto Disposal

Services (“Defendant”), and for its Verified Complaint Plaintiff alleges as follows:

                                    NATURE OF THE ACTION

       1.      This action arises from the Defendant’s failure to pay Plaintiff for use of

Plaintiff’s solid waste transfer station, and related services, in Pawtucket, Rhode Island. All told,

Defendant owes Plaintiff $275,625.55. The vast majority of this amount represents amounts that

Defendant purported to pay to Plaintiff via personal check; however, those checks were returned

unpaid by the banks on which they were drawn. In 2020, Plaintiff tendered fifty-four (54)

bounced personal checks in amounts totaling approximately $265,000.

                                PARTIES AND JURISDICTION

       2.      Plaintiff, Waste Connections of Rhode Island, Inc. is a corporation organized

under the laws of Delaware. Its principal office is located at 3 Waterway Square Place, Suite

110, The Woodlands, Texas 77380. Plaintiff uses the trade name Link Environmental. Plaintiff
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 2 of 11 PageID #: 2




operates a solid waste transfer station at 240 Grotto Avenue in Pawtucket, Rhode Island (the

“Transfer Station”).

       3.      Upon information and belief, Defendant, Ronald J. Souto is a natural person with

a residence located at 49 Winter Drive, Seekonk, Massachusetts 02771. Mr. Souto does business

as RJ Souto Disposal Services and is in the business of performing residential and/or commercial

waste hauling and disposal services.

                                 JURISDICTION AND VENUE

       4.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, because the Parties to this action are citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       5.      This Court has personal jurisdiction over Defendant pursuant to Fed. R. Civ. P.

4(k)(1) and R.I. Gen. Laws § 9-5-33, as this action arises from services rendered and instruments

given in Pawtucket, Rhode Island.

       6.      Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391(b),

because a substantial number of the events, acts, or omissions giving rise to the claims alleged in

this complaint occurred within the District of Rhode Island.

                                  FACTUAL ALLEGATIONS

                                 The Parties’ Business Dealings

       7.      For years, Defendant has utilized Plaintiff’s Transfer Station on a regular basis to

dispose of solid waste obtained in his waste hauling and disposal business. Defendant’s

company would often dispose of multiple truckloads—generally more than one but less than

ten—of waste per day at the Transfer Station.

       8.      The charge for a given truckload of solid waste is determined by the weight of the

disposed material. When a customer seeks to dispose of waste at the Transfer Station, the


                                                  2
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 3 of 11 PageID #: 3




customer’s vehicle is weighed upon entering the Transfer Station and again upon departing the

Transfer Station. The difference is the weight of the disposed waste. That weight, when

multiplied by the applicable rate for the type of waste, determines the amount owed per

truckload. Depending on the type of material disposed, other incidental fees may also be

charged.

       9.      Plaintiff creates a “ticket” for each disposal transaction which sets forth the date,

time, weight, and other relevant data for each truckload. This information is used for billing

purposes. Plaintiff routinely records and maintains these “tickets” in the ordinary course of its

business. A sample ticket is attached as Exhibit 1.

                                     Unpaid Credit Balance

       10.     Prior to 2018, Defendant was deemed to be an acceptable credit risk for Plaintiff.

As a result, Plaintiff allowed the Defendant to pay for services on account with 60 day payment

terms. Periodically, Plaintiff would send to Defendant invoices setting forth the charges

incurred. Each “ticket” would appear as a separate line item on the invoice, representing a

discrete waste disposal transaction occurring during the period covered by the invoice. Any

partial payments made towards the invoiced amount would also appear on a given invoice.

       11.     Eventually, in 2018 or 2019, Defendant’s account fell into serious delinquency

and accrued a past-due balance in excess of $250,000. Although Defendant has paid down most

of the past-due balance, there still remains an unpaid balance. That balance is reflected in

Invoice No. 24 in the amount of $5,104.13. A true and accurate copy of that invoice, reflecting

payments through the date of this Verified Complaint, is attached hereto as Exhibit 2.




                                                 3
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 4 of 11 PageID #: 4




                 After Plaintiff Began To Require Payment-On-Delivery,
        Defendants Began Tendering Checks For Payment That Ultimately Bounced

       12.     As a result of past delinquencies, Plaintiff required “payment-on-delivery” terms

for Defendant’s disposal of solid waste at Plaintiff’s Transfer Station in 2020. In particular, at

the end of each business day, after all of the day’s truckloads were disposed at the Transfer

Station, Plaintiff requested payment for the sum of all charges as shown on that day’s tickets,

which typically reflected multiple truckloads of waste in a given day. Each day, Defendant

tendered a check for the sum of the day’s tickets.

       13.     For example, on January 11, 2020, Defendant utilized the Transfer Stations to

dump six truckloads of waste. Plaintiff recorded six corresponding tickets which included the

following information:

                              NetWeight
                                 (Tons)     Rate Per Ton         Dollars
                                  13.58           106.00       $1444.48
                                   9.67           106.00       $1030.02
                                   6.64           106.00        $708.84
                                  10.62           106.00       $1130.72
                                   1.33           106.00        $145.98
                                   3.69           106.00        $396.14

The total of the charges set forth above is $4,856.18. Plaintiff’s records show that on January 11,

2020, Defendant tendered to Plaintiff Check No. 15935 drawn on BayCoast Bank Account No

(XXXXX 7581) in the amount of $4,856.18 to pay for that day’s disposal transactions.

       14.     Plaintiff subsequently learned that Defendant’s banks (to-wit, Bay Coast Bank

and Citizens Bank) did not honor many of the checks that Defendant tendered for disposal of

solid waste at Plaintiff’s Transfer Station. Five checks drawn on BayCoast Bank were returned

in February 2020 due the associated account having been closed. The remainder were returned




                                                  4
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 5 of 11 PageID #: 5




for insufficient funds. Attached as Exhibit 3 are 54 notifications of returned payments from

Defendant which were sent to Plaintiff by its bank, Bank of America.

          15.   On occasion, the fact of a returned check was made known to Plaintiff’s personnel

at the Transfer Station. When this happened, the Plaintiff’s personnel would contact the

Defendant and request a replacement payment (usually a certified check).

          16.   In the event that Plaintiff became aware that a check tendered by Defendant was

returned unpaid by Defendant’s bank, Plaintiff would also generate an invoice in its billing

system to reflect the amount of money Defendant owed to Plaintiff on account of the returned

payment. The Invoice would reflect not only the amount represented by the returned check, but

also any bank charges that Plaintiff incurred on account of the returned payment.

          17.   For example, on or about February 19, 2020, Plaintiff became aware that

Defendant had bounced Check No. 15999, dated February 10, 2020 and drawn on BayCoast

Bank Account No (XXXXX 7581), due to insufficient funds.

          18.   On February 20, 2020, Plaintiff emailed Defendant to provide Defendant with

notice that his check was dishonored. A true and accurate copy of that email and the bounced

check notification are attached hereto as Exhibit 4.

          19.   Plaintiff also created Invoice No. 956 to reflect the return of Check No. 15999

unpaid.

          20.   Defendant has not fully repaid the sums reflected in Invoice No. 956. Similarly,

Defendant has not fully repaid the sums reflected in Invoices 870 and 1018, which also represent

bounced checks and bank fees which have only been repaid in part. The outstanding balances

shown on Invoices No. 870, 956, and 1018, which are attached collectively as Exhibit 5, reflect

all payments made through the date of this Verified Complaint.




                                                 5
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 6 of 11 PageID #: 6




                An Internal Investigation Reveals That Defendant Tendered
               Hundreds Of Thousands Of Dollars’ Worth Of Unpaid Checks

       21.    Despite Plaintiff’s efforts to promptly rectify any instances of dishonored

payments, personnel at the Transfer Station were not always made aware of the fact of

Defendant’s returned payments. As a result, a high number of returned or “bounced” checks

accumulated during the course of 2020 for which a replacement payment was not immediately

sought by Plaintiff nor tendered by Defendant.

       22.    On or prior to October 31, 2020, Plaintiff’s Operations Manager at the Transfer

Station, Angelo Calcagni, learned about many bounced checks that Defendant had tendered to

Plaintiff in August, September, and October 2020.

       23.    Mr. Calcagni informed Defendant about the bounced checks in an October 31,

2020 email, a true and accurate copy of which is attached as Exhibit 6. That October 31, 2020

email enclosed a new Invoice No. 1073 setting forth amounts owed, both for the returned

payments and associated bank fees, on account of twenty-one (21) bounced checks given by

Defendant to Plaintiff between August and October 2020. Invoice No. 1073 also includes

amounts owed for three tickets totaling $3,634.89 for waste disposed on October 30, 2020.

       24.    Following the revelation of numerous bounced checks in late October 2020,

Plaintiff conducted a review of its records of payments previously tendered by Defendant and

determined that additional checks had been returned unpaid and were never replaced.

       25.    On December 5, 2020, Plaintiff issued Invoice No. 1823 which sets forth twenty-

nine (29) additional returned and unreplaced payments spanning the period of February 2020 to

October 2020. A true and accurate copy of Invoice No. 1823 is attached hereto as Exhibit 7.




                                                 6
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 7 of 11 PageID #: 7




       26.     On December 11, 2020, Plaintiff issued Invoice No. 1836 which sets forth four

(4) additional returned and unreplaced payments occurring in January 2020. A true and accurate

copy of Invoice No. 1836 is attached hereto as Exhibit 8.

       27.     In total, during the course of 2020, Defendant tendered a total of fifty-four (54)

checks to the Plaintiff which were returned either because they were drawn on a closed account

or, more often, were drawn on an account with insufficient funds.

       28.     Defendant has “bounced” checks from at least three different payment accounts,

including BayCoast Bank Acct No. XXXXX 7581 which apparently is now closed, Citizens

Bank Acct No. XXXX 3971, and Citizens Bank Acct. No. XXXX 5525).

                                  Summary of Amounts Owed

       29.     Defendant has not made a payment to Plaintiff since a payment in the amount of

$1,000 was made on October 27, 2020, which reduced the balance on Invoice No. 24. This was

before Plaintiff informed Defendant of the initial batch of twenty-one returned checks that had

accumulated during the course of 2020.

       30.     The principal amounts owed as of the date of this Complaint, are as follows:

                     Description                       Amount              Reference
    Balance of Defendant’s Charge Account from          $5,104.13 See Invoice No. 24, Ex. 2.
    pre-2020 disposal transactions.
    Balance Arising from Bounced Check Nos.                $99.97 See Invoice No. 870, Ex. 5.
    15721 and 15722
    Balance Arising from Bounced Check No.                 $10.00 See Invoice No. 956, Ex. 5.
    15999
    Balance Arising from Bounced Check No.                 $50.00 See Invoice No. 1018, Ex. 5.
    100
    Balance arising from 3 truckloads of waste          $3,634.89 See Invoice No. 1753,
    dumped on Oct. 30, 2020                                       included in Ex 6.
    Balance Arising from 21 Bounced Checks            $108,540.16 See Invoice No. 1753,
    Written Between Aug. 2000 and Oct. 2000                       included in Ex. 6.
    Balance Arising from 29 Bounced Checks            $137,356.42 See Invoice No. 1823, Ex. 7.
    Between Feb. 2000 and Oct. 2000
    Balance Arising from 4 Bounced Checks in           $20,829.98 See Invoice No. 1836, Ex. 8.
    Jan. 2020
                                         TOTAL:       $275,625.55


                                                  7
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 8 of 11 PageID #: 8




                                                COUNT I
                                           (Breach of Contract)

        31.     Plaintiff incorporates by reference the allegations set forth above in paragraphs 1

through 30 as if fully set forth herein.

        32.     Plaintiff and Defendant entered into an agreement in which Plaintiff would

provide use of its transfer station and related services in exchange for payment.

        33.     Plaintiff performed its obligations by taking delivery of the solid waste that

Defendant delivered to it at the Transfer Station.

        34.     Defendant has breached its contract with Plaintiff by failing to pay for services

rendered when due and/or by tendering payment via check which was returned by the bank on

which it was drawn.

        35.     As a result of Defendant’s breach, Plaintiff has suffered damages in the amount of

$275,625.55.

                                               COUNT II
                                             (Book Account)

        36.     Plaintiff incorporates by reference the allegations set forth above in paragraphs 1

through 35 as if fully set forth herein.

        37.     Plaintiff’s books and records indicate that Defendant owes it $275,625.55 for use

of its transfer station and related services rendered.

        38.     On numerous occasions, including October 31, 2020 (see Exhibit 6) and

December 11, 2020 (see Exhibit 9), Plaintiff provided Defendant with a statement of account to

which Defendant did not seasonably object.




                                                    8
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 9 of 11 PageID #: 9




        39.      The statement of account that Plaintiff provided to Defendant indicated that

Defendant owes Plaintiff the sum of $275,625.55 for use of the Transfer Station and related

services rendered.

        40.      Despite Plaintiff’s demands, Defendant has failed to pay the amounts that it owes

to Plaintiff.

                                            COUNT III
                                        (Unjust Enrichment)

        41.      Plaintiff incorporates by reference the allegations set forth above in paragraphs 1

through 40 as if fully set forth herein. To the extent necessary, this Count is pleaded in the

alternative to the other Counts set forth above.

        42.      Plaintiff has conferred a benefit upon Defendant by permitting Defendant the use

of its Transfer Station and related services rendered in connection with Defendant’s waste

hauling and disposal business.

        43.      Defendant appreciated the benefits that Plaintiff has conferred upon him.

        44.      It would be inequitable for Defendant to retain the benefit of those services

without paying for their value.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Waste Connections of Rhode Island, Inc., respectfully requests

that this Honorable Court enter judgment against Defendant, Ronald J. Souto, d/b/a RJ Souto

Disposal Services, as follows:

              a. For compensatory damages in the principal amount of $275,625.55;

              b. For prejudgment interest in accordance with G.L. 1956 § 9-21-10 at the statutory
                 rate of twelve percent (12%) running from the date of demand (December 29, 2020)
                 to the date of judgment;

              c. For the costs of suit herein, including reasonable attorneys’ fees pursuant to R.I.
                 Gen. Laws § 9-1-45; and


                                                   9
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 10 of 11 PageID #: 10




          d. For such other relief as the Court deems just and proper.



                                                PLAINTIFF,

                                                WASTE CONNECTIONS OF RHODE
                                                ISLAND, INC. d/b/a LINK
                                                ENVIRONMENTAL

                                                By Its Attorneys,

                                                PARTRIDGE SNOW & HAHN LLP




                                                 /s/ Daniel E. Burgoyne
                                                Daniel E. Burgoyne (#7541)
                                                Christian R. Jenner (#7731)
                                                40 Westminster Street, Suite 1100
                                                Providence, RI 02903
                                                (401) 861-8200
                                                (401) 861-8210 FAX
                                                dburgoyne@psh.com
                                                cjenner@psh.com

 DATED: February 10, 2021




                                              10
Case 1:21-cv-00072-WES-LDA Document 1 Filed 02/11/21 Page 11 of 11 PageID #: 11
